DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment filed October 20, 2020, is entered.  Applicant cancelled claims 1-9.  Claims 10-20 remain pending before the Office for review.
(2)
Specification
The disclosure is objected to because of the following informalities: the specification should include the patent information for the parent applications.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the venting chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 19 and 20 are rejected due to their dependency on claim 18.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2011/0117401) in view of Wood et al. (U.S. Publication No. 2009/0317695) and Yoon (U.S. Publication No. 2014/0234677).
With respect to claims 10, 11 and 12, Examiner notes the statement “is configured to absorb kinetic energy and thermal energy from the battery cell effluent and to direct the battery cell effluent” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the vent shield plate.  Any vent shield plate meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Lee teaches a battery module (200) comprising a housing (receptacle defined by 20, 30, 40 and 50), wherein a receptacle of the housing is configured to receive a stack of battery cells (10), each battery cell having an end comprising a battery cell terminal (12) and a battery cell vent (13) configured to exhaust battery cell effluent.  Figures 1 and 2 and Paragraphs 39, 41 and 42.
Lee is silent as to whether the module comprises the claimed integrated sensing and bus bar subassembly and vent shield plate disposed on the carrier of the subassembly between a sensor on the bus bar and the battery cells of the stack of battery cells.
However, Wood, which deals with battery modules, teaches a module comprising an integrated sensing and bus bar subassembly in the form of a bus bar member (28) having bus bars, sensors and sensor wires integrated into a single component.  Paragraphs 32, 33 and 35.  Wood further teaches the member is an improvement over traditional bus bars because it reduces the overall parts count of a traditional module by integrating all the components together and allows for coupling to the module in a single action.  Paragraph 35.  Wood teaches the integrated sensing and bus bar subassembly comprises a carrier in the form of a non-conductive substrate (52) with a bus bar (50) integrated onto the carrier and configured to electrically connect terminals of adjacent battery cells to one another.  Paragraphs 32 and 35.  Wood teaches the sensors are temperature or voltage sensors, meaning they are capable of sensing a voltage across the bus bar or a temperature at the bus bar.  Paragraph 33.  Wood teaches the bus bar subassembly electrically couples battery cells of the stack to one another.  Paragraph 32.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the integrated sensing and bus bar subassembly in the module taught by Lee because Wood teaches doing so reduces the overall parts count of a traditional module by integrating all the components together and allows for coupling to the module in a single action.  
Lee and Wood, as combined above, are silent as to whether the subassembly comprises a vent shield positioned directly along a vent path of the battery cell effluent.
However, Yoon, which deals with battery modules, teaches a vent shield plate having first and second surfaces (top and bottom) disposed directly along an immediate vent path of the battery cell effluent and positioned beneath the bus bar with respect to the vent path of the battery cell effluent.  Figures 4 and 5 and Paragraph 53.  Specifically, the vent shield plate corresponds to at least the first heat-resistance member (240b) and, as seen in Figure 5, the effluent immediately contacts the vent shield plate upon release from the battery at the end of openings 241b.  Figure 5 and Paragraph 53.  Accordingly, the vent shield plate comprises openings in its body to provide a passageway for the effluent to pass through.  Figure 5 and Paragraph 53.  Furthermore, the underside of the vent shield plate adjacent the battery cells is configured to direct the effluent to the opening within the scope of the claimed invention by at least obstructing effluent flow in other directions.  Figure 5 and Paragraph 53.  Yoon teaches the venting configuration leads to a module with improved heat resistance.  Paragraph 7.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate a vent shield plate into the module taught by Lee and Wood, as combined above, because Yoon teaches doing so obtains improved heat resistance within the module.
Furthermore, regarding the placement of the vent shield plate, Yoon teaches the vent shield plate is adjacent the battery cells of the modules and underneath the bus bars (Figure 4), meaning when incorporated into the module taught by Lee and Wood, as combined above, the vent shield plate is disposed between the carrier (and thus the sensor on the carrier) and the battery cells of the stack of battery cells.
Regarding whether the vent shield is separate from the subassembly or integrated with the subassembly, as per the MPEP, the appropriate analysis is whether it’d be obvious or not to make the shield plate integral with or separable from the subassembly.  MPEP 2144.04(V)(B) and (C).  In this case, the shield plate performs the same shielding function independent of whether it is separate from the subassembly, meaning its incorporation therein is obvious.  Furthermore, forming the shield plate as a part of the subassembly is consistent with Wood’s disclosure of reducing the parts count of the module, meaning adding the shield plate to the subassembly would be obvious for that reason, as well.
When the shield plate is part of the subassembly, as explained above, the subassembly is directly along a vent path of the battery cell effluent because Yoon teaches the shield plate is positioned directly along a vent path of the battery cell effluent.  Figures 4 and 5.  Accordingly, Lee, Wood and Yoon, as combined above, teach the first surface (bottom) of the vent shield plate is, at least to a degree, configured to absorb kinetic energy and thermal energy from the battery cell effluent due to its placement directly in the vent path of the battery cell effluent and direct the battery cell effluent to an opening in the subassembly.
Lee, Wood and Yoon, as combined above, teach the subassembly is positioned between the battery cells and the module cover (C in Lee’s Figure 2 and Yoon’s Figure 4 and 5) because the module cover is positioned above the bus bars and vent of the battery cells, meaning the module cover is disposed over the integrated sensing and bus bar subassembly and thus the second surface of the vent shield plate of modified Lee and against the housing (see Lee’s Figure 1 and 2 with the module cover (C) against the housing elements, specifically section 50) to define, at least in part, a venting chamber configured to receive effluent after the effluent has passed through the opening (due to position above the vent), and wherein the module cover comprises a vent (side openings, Lee’s Figures 2 and 4) to direct the effluent out of the module.
With respect to claims 14 and 15, Lee, Wood and Yoon, as combined above, teach the vent path for the battery cell effluent is at least partially defined by the first and second surfaces of the vent shield, the module cover and the battery cell vent, meaning the module is configured to direct effluent from the stack of battery cells along the vent path and out of the housing via the vent.  Lee, Figures 1 and 2 and Yoon, Figures 4 and 5.
(5)
Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2011/0117401) in view of Wood et al. (U.S. Publication No. 2009/0317695) and Yoon (U.S. Publication No. 2014/0234677), as applied to claims 10-12, 14 and 15 above, and further in view of Consadori et al. (U.S. Publication No. 2005/0141154).
With respect to claim 13, Examiner notes the statement “is configured to disconnect a flow of electricity from the battery module to a load when the sensor sends a signal that includes a temperature or voltage that exceeds a threshold value stored in the controller” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the controller, respectively.  Any controller meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Lee, Wood and Yoon, as combined above, teach the bus bar member (integrated sensing and bus bar subassembly) comprises a voltage and temperature sensor electrically coupled to a battery management system (Wood, Paragraphs 30, 32, 33 and 35) that controls various aspects of the module but are silent as to whether the battery management comprises a controller or is a controller within the scope of the claimed invention.
However, Consadori, which deals with battery management systems, teaches a battery management system comprising a controller electrically coupled to a battery module (battery bank) and temperature and voltage sensors.  Paragraph 28.  Consadori teaches the controller is operative to connect or disconnect the battery bank in response to signals from the sensors.  Paragraph 28.  Specifically, the controller disconnects the battery when the temperature is measured to be within a range that would be considered an inappropriate operating condition.  Paragraph 53.  The appropriate temperature ranges are pre-stored in the controller.  Paragraph 63.  Consadori teaches the controller allows for improved battery utilization.  Paragraphs 4 and 5.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to couple a controller, as taught by Consadori, to the sensor of the integrated bus bar and sensing subassembly taught by Lee, Wood and Yoon, as combined above, because Consadori teaches doing so leads to improved battery utilization.
With respect to claim 16, Examiner notes the statements “is configured to absorb kinetic energy and thermal energy from the battery cell effluent and to direct the battery cell effluent” and statement “is configured to disconnect a flow of electricity from the battery module to a load when the sensor sends a signal that includes a temperature or voltage that exceeds a threshold value stored in the controller” are statements of intended use that do not further limit the claimed invention.  The cited statement recites a function performed by the vent shield plate and controller.  Any vent shield plate and controller meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Lee teaches a battery module (200) comprising a housing (receptacle defined by 20, 30, 40 and 50), wherein a receptacle of the housing is configured to receive a stack of battery cells (10), each battery cell having an end comprising a battery cell terminal (12) and a battery cell vent (13) configured to exhaust battery cell effluent.  Figures 1 and 2 and Paragraphs 39, 41 and 42.
Lee is silent as to whether the module comprises the claimed integrated sensing and bus bar subassembly and vent shield plate disposed on the carrier of the subassembly between a sensor on the bus bar and the battery cells of the stack of battery cells.
However, Wood teaches a module comprising an integrated sensing and bus bar subassembly in the form of a bus bar member (28) having bus bars, sensors and sensor wires integrated into a single component.  Paragraphs 32, 33 and 35.  Wood further teaches the member is an improvement over traditional bus bars because it reduces the overall parts count of a traditional module by integrating all the components together and allows for coupling to the module in a single action.  Paragraph 35.  Wood teaches the integrated sensing and bus bar subassembly comprises a carrier in the form of a non-conductive substrate (52) with a bus bar (50) integrated onto the carrier and configured to electrically connect terminals of adjacent battery cells to one another.  Paragraphs 32 and 35.  Wood teaches the sensors are temperature or voltage sensors, meaning they are capable of sensing a voltage across the bus bar or a temperature at the bus bar.  Paragraph 33.  Wood teaches the bus bar subassembly electrically couples battery cells of the stack to one another.  Paragraph 32.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the integrated sensing and bus bar subassembly in the module taught by Lee because Wood teaches doing so reduces the overall parts count of a traditional module by integrating all the components together and allows for coupling to the module in a single action.  
Lee and Wood, as combined above, are silent as to whether the subassembly comprises a vent shield positioned directly along a vent path of the battery cell effluent.
However, Yoon teaches a vent shield plate disposed directly along an immediate vent path of the battery cell effluent and positioned beneath the bus bar with respect to the vent path of the battery cell effluent.  Figures 4 and 5 and Paragraph 53.  Specifically, the vent shield plate corresponds to at least the first heat-resistance member (240b) and, as seen in Figure 5, the effluent immediately contacts the vent shield plate upon release from the battery at the end of openings 241b.  Figure 5 and Paragraph 53.  Accordingly, the vent shield plate comprises openings in its body to provide a passageway for the effluent to pass through.  Figure 5 and Paragraph 53.  Furthermore, the underside of the vent shield plate adjacent the battery cells is configured to direct the effluent to the opening within the scope of the claimed invention by at least obstructing effluent flow in other directions.  Figure 5 and Paragraph 53.  Yoon teaches the venting configuration leads to a module with improved heat resistance.  Paragraph 7.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate a vent shield plate into the module taught by Lee and Wood, as combined above, because Yoon teaches doing so obtains improved heat resistance within the module.
Furthermore, regarding the placement of the vent shield plate, Yoon teaches the vent shield plate is adjacent the battery cells of the modules and underneath the bus bars (Figure 4), meaning when incorporated into the module taught by Lee and Wood, as combined above, the vent shield plate is disposed between the carrier (and thus the sensor on the carrier) and the battery cells of the stack of battery cells.
Regarding whether the vent shield is separate from the subassembly or integrated with the subassembly, as per the MPEP, the appropriate analysis is whether it’d be obvious or not to make the shield plate integral with or separable from the subassembly.  MPEP 2144.04(V)(B) and (C).  In this case, the shield plate performs the same shielding function independent of whether it is separate from the subassembly, meaning its incorporation therein is obvious.  Furthermore, forming the shield plate as a part of the subassembly is consistent with Wood’s disclosure of reducing the parts count of the module, meaning adding the shield plate to the subassembly would be obvious for that reason, as well.
When the shield plate is part of the subassembly, as explained above, the subassembly is directly along a vent path of the battery cell effluent because Yoon teaches the shield plate is positioned directly along a vent path of the battery cell effluent.  Figures 4 and 5.  Accordingly, Lee, Wood and Yoon, as combined above, teach the first surface (bottom) of the vent shield plate is, at least to a degree, configured to absorb kinetic energy and thermal energy from the battery cell effluent due to its placement directly in the vent path of the battery cell effluent and direct the battery cell effluent to an opening in the subassembly.
Lee, Wood and Yoon, as combined above, teach the bus bar member (integrated sensing and bus bar subassembly) comprises a voltage and temperature sensor electrically coupled to a battery management system (Wood, Paragraphs 30, 32, 33 and 35) that controls various aspects of the module but are silent as to whether the battery management comprises a controller or is a controller within the scope of the claimed invention.
However, Consadori teaches a battery management system comprising a controller electrically coupled to a battery module (battery bank) and temperature and voltage sensors.  Paragraph 28.  Consadori teaches the controller is operative to connect or disconnect the battery bank in response to signals from the sensors.  Paragraph 28.  Specifically, the controller disconnects the battery when the temperature is measured to be within a range that would be considered an inappropriate operating condition.  Paragraph 53.  The appropriate temperature ranges are pre-stored in the controller.  Paragraph 63.  Consadori teaches the controller allows for improved battery utilization.  Paragraphs 4 and 5.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to couple a controller, as taught by Consadori, to the sensor of the integrated bus bar and sensing subassembly taught by Lee, Wood and Yoon, as combined above, because Consadori teaches doing so leads to improved battery utilization.
With respect to claim 17, Lee, Wood, Yoon and Consadori, as combined above, teach the module is configured to direct the battery cell effluent from the stack of battery cells along the vent path and out of the housing via the vent.  Lee, Figure 1.  Specifically, Lee teaches the vent path comprises a defined chamber (including at least component C), which facilitates effluent removal.  Figure 1.
With respect to claim 18, Lee, Wood, Yoon and Consadori, as combined above, teach the module comprises a venting chamber configured to receive effluent after the effluent has passed through the opening (due to position above the vent), and wherein the module cover comprises a vent (side openings, Lee’s Figures 2 and 4) to direct the effluent out of the module.  Lee, Figure 2 and 4.  Accordingly, modified Lee teaches the venting chamber is configured to accumulate effluent therein to the extent the effluent doesn’t immediately exit via the module cover vent and must travel along the vent path.  Lee, Figures 2 and 4.
With respect to claims 19 and 20, Lee, Wood, Yoon and Consadori, as combined above, further teach the vent is configured to expel battery effluent when a threshold pressure in the venting chamber is reached.  Specifically, as seen in Lee’s Figures 2 and 4, the vent of the venting chamber is always open, meaning the effluent leaves as it traverses the path and the venting chamber pressure is equalized with the exterior pressure, which would be a threshold pressure within the scope of the claimed invention.  Lee, Figures 2 and 4.  Additionally, given that vent is always open, the threshold pressure is equal to a pressure external to the housing of the battery module within the scope of the claimed invention.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759